UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 24, 2015 ADVANCED MEDICAL ISOTOPE CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-53497 80-0138937 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1021 N. Kellogg Street, Kennewick, WA 99336 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (509)736-4000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01 Other Events. On June 24, 2015, Advanced Medical Isotope Corporation ("AMIC")provided an update on the Y-90 RadioGel(TM) device de novo submission to the FDA (United States Food and Drug Administration) as well as an update on financial matters. Item 9.01 Financial Statements and Exhibits. Exhibit No. Description Press Release dated June 24, 2015 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ADVANCED MEDICAL ISOTOPE CORPORATION Date: July 1, 2015 By: /s/James C. Katzaroff James C. Katzaroff Chairman and Chief Executive Officer 3
